NUMBER 13-15-00090-CR

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


ANTHONY PRICHINELLO,                                                              Appellant,

                                              v.

THE STATE OF TEXAS,                                                                Appellee.


                       On Appeal from the 36th District Court
                           of San Patricio County, Texas



                                       ORDER
                Before Justices Garza, Benavides, and Longoria
                               Order Per Curiam
       Currently pending before the Court is appellant's pro se motion for a free copy of

trial transcripts and motion for extension of time to file pro se brief in the above-referenced

cause. Appellant's counsel has filed an Anders brief herein and appellant has been
unable to examine the record so that he can file a pro se brief.

       Appellant’s motion for a free copy of trial transcripts is GRANTED. Accordingly,

it is hereby ORDERED that the trial court ensure that appellant has the opportunity to fully

examine the appellate record on or before September 28, 2015, and it is FURTHER

ORDERED that the trial court notify this Court as to the date upon which the appellate

record was made available to appellant. See Kelly v. State, 436 S.W.3d 313 (Tex. Crim.

App. 2014).

       Appellant is requesting sixty days from receipt of the record in which to file his pro

se brief in this cause. The Court, having fully examined and considered appellant's

motion for extension of time to file the brief, is of the opinion that appellant's motion for

extension of time to file the brief should be granted. Accordingly, appellant is ORDERED

to file his pro se brief with this Court within sixty days from the day the appellate record

was first made available to him. The State shall have twenty days thereafter to file its

response, if any.

       IT IS SO ORDERED.


                                                         Per Curiam

Do Not Publish. TEX. R. APP. P. 47.2(b).

Delivered and filed this
the 16th day of September, 2015.




                                             2